Motion pursuant to section 800.12 of the Rules of Practice [22 NYCRR 800.12] for permission to prosecute an appeal from a decision of the Unemployment Insurance Appeal Board dated January 12, 1979, denied, without costs, and appeal dismissed. Pursuant to section 800.12 of the Rules of Practice, a motion for permission to prosecute an appeal deemed abandoned must be supported by a showing of reasonable excuse for the delay and facts showing merit to the appeal. Appellants have failed to make such a showing. Mahoney, P. J., Casey, Yesawich, Jr., Weiss and Herlihy, JJ., concur.